Exhibit 10.4

CNET NETWORKS, INC.

AMENDMENT OF STOCK OPTION AGREEMENT

THIS AMENDMENT OF STOCK OPTION AGREEMENT (this “Agreement”) is entered into
effective as of the 20th day of December, 2006 (the “Effective Date”), between
Shelby Bonnie (“Optionee”) and CNET Networks, Inc., a Delaware corporation (the
“Company”).

RECITALS

WHEREAS, Optionee has previously been granted certain options to purchase the
Company’s common stock (the “Stock Options”), as set forth on Exhibit A attached
hereto;

WHEREAS, Optionee has not exercised any of the Stock Options prior to the
Effective Date;

WHEREAS, the parties wish to amend each stock option agreement evidencing a
Stock Option (each an “Option Agreement”) pursuant to the terms and conditions
set forth below; and

WHEREAS, Optionee ceased serving as an employee of the Company effective
November 10, 2006.

AGREEMENT

NOW THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein and intending to be legally bound hereby, the parties hereby
agree as follows effective as of the Effective Date:

1. Exercise Price. Notwithstanding anything in any Option Agreement to the
contrary, the per share exercise price of a Stock Option shall be equal to the
fair market value of a share of the Company’s common stock on the date of grant,
as determined by the Company in accordance with Code Section 409A (“Section
409A”) and the proposed and final regulations promulgated by the U.S. Department
of the Treasury thereunder.

2. Exercise of Options. As of November 10, 2006, the date Optionee ceased to be
employed by the Company (the “Separation Date”), Optionee was vested in that
number of shares of the Company’s common stock set forth on Exhibit A (the
“Vested Options”). Each of Optionee’s Vested Options shall be and hereby is
amended and revised to provide that such Option may only be exercised during the
2007 calendar year and, within the 2007 calendar year, only during the thirty
(30)-day period measured from the first date that the Company notifies Optionee
that such Option can once again be exercised in compliance with applicable
federal securities laws and in conformity with the applicable standards under
Internal Revenue Code Section 409A; provided that in no event shall the Vested
Options expire earlier than February 8, 2007 (the date that is ninety (90) days
following the Separation Date) or later than the original expiration date of
such Option as set forth in Exhibit A; provided further that (a) the



--------------------------------------------------------------------------------

exercisability of any Option shall remain subject to the complete performance of
any duties or obligations by the Optionee under this Agreement or otherwise and
(b) with respect to any Option that is an incentive stock option under the
federal tax laws, Optionee hereby expressly acknowledges and agrees that
effective upon the execution of this Agreement, such Option shall cease to
constitute an incentive stock option and shall be taxable as a nonqualified
stock option upon exercise. The Company will use commercially reasonable efforts
to provide Optionee with notice within five (5) days of the date that Optionee
may exercise his Vested Options in compliance with applicable federal securities
laws. Optionee acknowledges that the Company makes no representation as to the
tax treatment of the Optionee’s Options including with regard to the
modification of exercisability described herein and that Optionee will be solely
responsible for any tax obligations that may arise therefrom.

3. Continuation of Other Terms. Except as set forth herein, all other terms and
conditions of each Option Agreement shall remain in full force and effect.

4. Complete Agreement; No Admission. This Agreement and the Option Agreements
together constitute the entire agreement between Optionee and the Company with
respect to the subject matter hereof and they are the complete, final and
exclusive embodiment of their agreement with regard to this subject matter. This
Agreement is entered into without reliance on any promise or representation
other than those expressly contained herein. Nothing in this Agreement shall be
deemed an admission by Optionee of any kind.

5. Further Assurances. Optionee agrees to promptly take, or cause to be taken
and to do, or cause to be done, acts (including signing all documents, agreement
or instruments) necessary, proper or advisable to consummate and make effective
the transactions contemplated hereby as reasonably requested by the Company or
any affiliate thereof.

6. Applicable Law. This Agreement shall be governed by the law of the State of
California as such laws are applied to agreements between California residents
entered into and to be performed entirely within the State of California.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

CNET NETWORKS, INC. By:   /s/ George Mazzotta Name:   George Mazzotta Title  
Chief Financial Officer SHELBY BONNIE /s/ Shelby Bonnie